— Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered June 3, 1982, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial court did not abuse its discretion in discharging the foreperson of the jury because she had seen two of the prosecutor’s witnesses (including the defendant’s accomplice) enter an automobile together after leaving the courthouse. The juror had expressed concern about a possible "conspiracy”, and answered equivocally when asked if anything she saw might affect her deliberations by replying "I don’t think so”. An appellate court, even under the exacting "grossly unqualified” standard of CPL 270.35 required for the discharge of a juror, generally should not disturb the determination of the trial court with respect to the qualification of that juror in questionable cases. The trial court is in the best position to assess the demeanor, attitude and voice inflection of such a juror, which may be of greater value than the juror’s affirmative response when questioned whether he or she could decide the case impartially and put his or her feelings aside. This is especially true in the case at bar, where the juror’s response was less than unequivocal and convincing (see, People v Meyer, 78 AD2d 662). Hence, the trial court did not err in dismissing the foreperson of the jury (see also, People v Rentz, 67 NY2d 829).
In addition, we find that there was independent evidence corroborating the testimony of the defendant’s accomplices sufficient to prove the defendant’s guilt beyond a reasonable doubt (see, CPL 60.22), particularly an admission by the defendant to a prosecution witness that he participated in the *762murder of the victim in this case. The defendant’s contention that the prosecutor was prohibited from discussing the underlying facts of his prior convictions is belied by the record of the court’s Sandoval hearing determination which does not contain such a limitation. The fact that evidence of the defendant’s prior heroin addiction and mainlining of cocaine were permitted into evidence was not improper, since the purpose of the admission of this evidence was to tend to show that while the defendant claimed that he was afraid of sharp knives because he was a hemophiliac, he was not afraid to inject himself with drugs by using needles. We have reviewed the defendant’s other contentions and find them to be without merit. Weinstein, Lawrence and Kooper, JJ., concur.